DETAILED ACTION
Applicants' arguments, filed October 17, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wright (U.S. 2012/0090367) as evidenced by Lui (Analysis and formation of trans fatty acids in hydrogenated soybean oil during heating, Food Chemistry, Volume 104, Issue 4, 2007, Pages 1740-1749). 
Wright teaches a composition comprising 9 pounds urea pellets (an NPN compound) coated with 0.9 pounds hydrogenated soybean oil (HSO) and 0.1 pounds oleic acid. HSO contains 51% (polyunsaturated) linoleic acid and 23% (monounsaturated) oleic acid, 10% (monounsaturated) palmitic acid and (monounsaturated) 4% stearic acid [0030]. HSO also contains fatty acids as evidenced by Lui (e.g. table 7). As such, the instant claims are interpreted to include a portion of the HSO as saturated fat and another portion of the HSO as fatty acid. Accordingly, the instant claims are anticipated by the formulations of Wright (Tables 1-3) [0048-0056]. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. 2012/0090367). 
Wright teaches coating granular urea (an NPN compound) with vegetable oils such as palm, soybean or rapeseed [0028]. The coating may include free fatty acids such as palmitic acid, stearic acid, or oleic acid [0029]. The coating material may also include a mixture of sources containing C16-C22 carboxylic acids [0030]. To obtain the desired amount of carboxylic acids in the coating material, the vegetable oil may be used in the amount of 60-100% [0034]. A supplementary material may be used in any suitable amount [0036] and include oleic acid [0035-0036]. The core may be coated by drum coating and repeated for each layer added [0043]. Such a process will include heating to provide the coating in its liquid state [0044-0046]. The weight ratio of core to coating may be about 80:20 [0041]. A multitude of coating may be added to decrease defects [0045]. These materials are known for use as animal feeds, particularly for ruminants [0010-0016]. 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Wright to choose amounts of saturated fat and fatty acids from within the ranges instantly recited given that the ranges taught by Wright overlap with the ranges instantly recited. MPEP 2144.05(I). 


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of U.S. Application Patent Application No. 16/070,583 in view of Wright (U.S. 2010/0272852). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the claims of the ‘913 application would have found it prima facie obvious coat the particles using a drum coater.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting Remarks
Applicants argue that there is no motivation to use Wright 2010 because it does not provide an acceptable post-ruminal release rate of the NPN in comparison to the examples made by the teachings of the present application. 
Examiner disagrees. The instant claims do no recite an acceptable post-ruminal release rate. The the features upon which Applicants rely (i.e., post-ruminal release rate) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, Applicants arguments are unpersuasive. 


Conclusion
No claims are currently allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612